Case 6:20-cv-01384-RRS-PJH Document 1-1 Filed 10/27/20 Page 1 of 5 PageID #: 5




Exhibit A
PETITION FOR DAMAGES
              Case 6:20-cv-01384-RRS-PJH Document 1-1 Filed 10/27/20 Page 2 of 5 PageID #: 6
      Lafayette Parish
Filed Oct 06, 2020 9:53 AM
                             C-20204883
                                 K    ,
       Martina Reaux
  Deputy Clerk of Court

        friter


                  JOSHUA CAILLIER AND ALACIA                                                                 15th JUDICIAL DISTRICT COURT
                  CAILLIER INDIVIDUALLY AND ON
                  HEHALF OF THEIR MINOR
                  CHILDREN,KAITLYN CAILLIER,
                  KAMEN CAILLIER,RHYLEIGH
                  CAILLER AND KYSON CAILLIER

                  VS No.          C-20204883                                                                                  PARISH OF LAFAYETTE

                  APPLE NINE HOSPITALITY                                                                                          STATE OF LOUISIANA
                  OWNERSHIP,INC.

                   FILED ON
                                                                                                                              DEPUTY CLERK


                                                                   PETITION FOR DAMAGES

                             NOW INTO COURT,through undersigned counsel, come JOSHUA CAILLIER AND

                   ALACIA CAILLIER, individually and on behalf ofthe estate of the minor children, KAITLYN

                   CAILLIER, KAIDEN CAILLIER, RHYLEIGH CAILLIER AND KYSON CAILLIER

                   petitioners, domiciled in Vernon Parish, Louisiana, who respectfully state that:

                                                                                             1.

                             A.        APPLE NINE HOSPITALITY OWNERSHIP, INC. a foreign corporation

                                       authorized to do and actually doing business in the Parish of Lafayette, State of

                                       Louisiana, hereinafter referred to at times as "APPLE NINE".

                                                                                             2.

                             Venue is proper in Lafayette Parish, Louisiana, because this is the parish in which all or a

                   substantial part of the events or omissions giving rise to the claim occurred.

                                                                                              3.

                             At all times mentioned herein,"APPLE NINE" was the owner ofthe Hilton Garden Inn and

                    Blair Stancliff was the Manager of that certain hotel known as "Hilton Garden Inn where the fall

                    occurred," located at 2350 Congress Street, Lafayette, Louisiana 70506.

                                                                                              4.

                             On or about the 10th day of November 2019, Petitioner, JOSHUA CAILLIER was

                    walking out of the Hilton Garden Inn, when suddenly and without warning, he tripped over an

                    electrical box that was sticking up out ofthe walkway where Mr. Caillier was walking. There were

                    no warning signs or warnings of any kind. Personnel from Hilton Garden Inn were alerted

                    immediately, and a report was made.




                                                                                                1


                                                                                        QCkat-
 •
                  Certified True and                                                                                                                         Generated Date:
                    Correct Copy                                                          Lafayette Parish
                                                                                        Deputy Clerk of Court                                               10/7/2020 11:10 AM
                 CertID: 2020100700182
       •< .


                                  Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 6:20-cv-01384-RRS-PJH Document 1-1 Filed 10/27/20 Page 3 of 5 PageID #: 7




                                                                           5.

            As a result ofhis fall, JOSHUA CAILLIER sustained injuries to his back-requiring surgery,

   together with the usual bumps and bruises associated with a fall of this type.

                                                                            6.

            The sole proximate cause of the fall was the negligence of APPLE NINE in the following

    non-exclusive particulars:

   "APPLE NINE"

        a) In failing to have a proper warning signs of a dangerous condition;

        b) In failing to implement and/or follow proper guidelines for the inspection
           of the outside area;

        c) In failing to properly train;

        d) In failing to prevent a hazardous situation or warn of the same;

        e) In failing to recognize the imminence of a fall and take steps to prevent the same;

        0 In failing to properly install and maintain electrical equipment in the front walkway of the
          premises where customers enter and exit the hotel;

        g) In either negligently screening potential employees and/or negligently hiring employees,
           including Blair Stancliff; and

        h) Any other acts of negligence which may be revealed through discovery, added as a
           negligence allegation in a Supplemental and Amending Petition for Damages,and proven at
           the trial of this case.

                                                                             7.

             As a result of the subject accident, Petitioners have suffered and are entitled to recover

    reasonable sums for the following items of damages:

    JOSHUA CAILLIER:

             Petitioner has suffered and is entitled to recover reasonable sums for the following items of

     damage:

             a)          Past, present, and future medical expenses;

             b)          Past, present, and future physical pain and suffering;

             c)          Past, present, and future mental anguish, pain, and inconvenience;

             d)          Permanent disability;

             0           Loss of earnings and/or earning capacity;

             g)          Loss of enjoyment of life; and

             h)          Loss of household services.




                                                                               2



   Certified True and
                                                                                                                                             Generated Date:
     Correct Copy                                                         Lafayette Parish
                                                                        Deputy Clerk of Cowl                                                10/7/2020 11:10 AM
  Certla 2020100700182

                  Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 6:20-cv-01384-RRS-PJH Document 1-1 Filed 10/27/20 Page 4 of 5 PageID #: 8




     JOSHUA CAILLIER, AS ADMINISTRATOR OF THE ESTATE OF HIS MINOR
     CHILDREN,KAITLYN CAILLIER,KAIDEN CAILLIER,RHYLEIGH CAILLIER AND
     KYSON CAILLIER:

              Loss of consortium, service, and society of their father.

     ALACIA CAILLIER:

              a)          Loss ofconsortium,service and society ofher husband,JOSHUA CAILLIER;and

              b)          Loss of wages as a result of having to care for her husband during the time of his
                          recovery.

                                                                                 8.


               At least one of the individual Petitioner's cause of action stated herein against the current

     Defendants exceeds fifty thousand dollars exclusive of interest and costs, and the damages are

     legally sufficient for federal court jurisdiction.

              WHEREFORE,the premises considered, Petitioners prays that:

              I. Defendant, APPLE NINE HOSPITALITY OWNERSHIP,INC.be served with a copy

     of this petition and be duly cited to appear and answer same;

              II. After due proceedings had, there be judgment herein in favor of Petitioners, JOSHUA

     CAILLIER AND ALACIA CAILLIER, individually and on behalf of the estate of the minor

     children, KAITLYN CAILLIER, KAIDEN CAILLIER, RHYLEIGH CAILLIER AND

     KYSON CAILLIER, and against Defendant, APPLE NINE HOSPITALITY OWNERSHIP,

     INC.,jointly and in solido,for such sums as may be reasonable under the circumstances ofthis case,

     together with legal interest thereon from the date of judicial demand, and all costs of these

     proceedings;

              IV.         Petitioner(s) be granted all further and different relief as the facts, law,and equity of

     this case require.




                                                                                 3



   Certified True and
     Correct Copy                                                            Lafayette Parish                                                  Generated Date:
  CertID: 2020100700182                                                    Deputy Clerk of Court                                              10/7/2020 11:10 AM

                    Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
Case 6:20-cv-01384-RRS-PJH Document 1-1 Filed 10/27/20 Page 5 of 5 PageID #: 9




                                                                        RESPECTFULLY SUBMITTED BY
                                                                        BROUSSARD & HART,LLC,
                                                                        Attorneys for Plaintiffs, Joshua Callier and
                                                                        Alacia Callier, et al



                                                                         AARON BROUSSARD (#30134)
                                                                         STEVEN BROUSSARD (#3518)
                                                                         MICHAEL WILLIAMSON (#31004)
                                                                         JASON R. BELL(#30860)
                                                                         RACHEL K. COUVILLION (#33927)
                                                                             BROUSSARD_j_
                                                                             WILLIAMSON
                                                                        1301 Common Street
                                                                        Lake Charles, LA 70601
                                                                       (337)439-2450 Telephone
                                                                       (337)439-3450 Facsimile



    SERVICE INSTRUCTIONS:

    APPLE NINE HOSPITALITY OWNERSHIP,INC.
    Through its registered agent of service
    C.T. Corporation
    3867 Plaza Tower Drive
    Baton Rouge, LA 70816




                                                                                4


                                                                         610,0_25-
   Certified True and
                                                                                                                                              Generated Date:
     Correct Copy                                                          Lafayette Parish
                                                                         Deputy Clerk of Court                                               10/7/2020 11:10 AM
  CertID: 2020100700182

                   Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
